ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 06/28/2021 for application number 17/360,314. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-21 are presented for examination.
Claims 1-21 are allowed.

Priority
This application has claimed the benefit of PRO Application Number 62/044,677 filed on 06/26/2020. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Holman (US 2011/0199180 A1), Rivera et al. (US 2013/0070093 A1), and Piccionelli (US 7,124,186 B2), do not expressly teach or render obvious the invention as recited in independent claims 1 and 11.
Holman (US 2011/0199180 A1) teaches a consumer interactive system that allows a user to request specific songs to be played on a remote device (i.e. jukebox) through the user’s mobile device. The user can look through a song catalog to select a song to be played. However, Holman does not describe these features with regard to a performer at a live event and displaying a terms and conditions page prior to or along with making a request.
Rivera et al. (US 2013/0070093 A1) teaches a digital jukebox, similar to Holman, but allows a user to select a song to be performed by the user (i.e. karaoke machine). The user can search through a digital catalog of songs to be performed in a live performance. However, like Holman, Rivera does not describe these features with regard to a performer at a live event and displaying a terms and conditions page prior to or along with making a request.
Piccionelli (US 7,124,186 B2) teaches a system that allows a user to search for a request a performance by a performer from a remote location. The user can select the a performer from a menu and receive a remote performance if available. However, like Holman and Rivera, Piccionelli describe these features with regard to a performer at a live event and displaying a terms and conditions page prior to or along with making a request.

However, the prior art of record does not teach all of the limitations of the independent claims, specifically, presenting, via the graphical user interface, predetermined terms and conditions associated with the user request; receiving, via the graphical user interface, a second user input comprising a user acceptance of the terms and conditions associated with the user request; transmitting, via the processor, the user request to a host server upon receiving the user acceptance of the terms and conditions associated with the user request; receiving, via the processor, a confirmation of the terms and conditions associated with the user request from the host server; and transmitting upon receiving the confirmation of the terms and conditions associated with the user request, via the processor, the user request for receipt by a performer mobile device of the performer during the live event, wherein the user request comprises a financial incentive based, at least in part, on the terms and conditions associated with the user request for the performer to comply with the user request. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of presenting, via the graphical user interface, predetermined terms and conditions associated with the user request; receiving, via the graphical user interface, a second user input comprising a user acceptance of the terms and conditions associated with the user request; transmitting, via the processor, the user request to a host server upon receiving the user acceptance of the terms and conditions associated with the user request; receiving, via the processor, a confirmation of the terms and conditions associated with the user request from the host server; and transmitting upon receiving the confirmation of the terms and conditions associated with the user request, via the processor, the user request for receipt by a performer mobile device of the performer during the live event, wherein the user request comprises a financial incentive based, at least in part, on the terms and conditions associated with the user request for the performer to comply with the user request, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179